— In a proceeding to invalidate a petition designating Louis Giampiccolo, Camille Biancardi, and Myles A. Greenberg, as candidates in the Republican Party primary election to be held on September 12, 1991, for nomination of that party as its candidates for the public offices of Supervisor, and Members of the Town Council of the Town of Greenburgh, respectively, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Fred-man, J.), entered August 14, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements, for reasons stated by Justice Fredman. Bracken, J. P., Kooper, Harwood, Balletta and Copertino, JJ., concur.